

116 HRES 351 IH: Congratulating and honoring Rodney Robinson on receiving the 2019 National Teacher of the Year Award.
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 351IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. McEachin (for himself, Mr. Wittman, Mr. Connolly, Mr. Griffith, Mr. Beyer, Mr. Cline, Mrs. Luria, Mr. Riggleman, Ms. Spanberger, and Ms. Wexton) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCongratulating and honoring Rodney Robinson on receiving the 2019 National Teacher of the Year
			 Award.
	
 Whereas, on April 24, 2019, Rodney Robinson was named National Teacher of the Year by the Council of Chief State School Officers;
 Whereas Rodney Robinson is a social studies teacher at Virgie Binford Education Center inside the Richmond Juvenile Detention Center;
 Whereas since he began teaching at Virgie Binford Education Center in 2015, Mr. Robinson has worked with disadvantaged youth, equipping them with the knowledge, skills, and confidence necessary to move forward and accomplish their goals;
 Whereas Mr. Robinson’s work to help our most vulnerable students achieve educational excellence has improved the academic performance of countless students, strengthening reading proficiency and working to ensure students graduate on time;
 Whereas Mr. Robinson helps disadvantaged youth realize their full potential by boosting self-esteem and creating a nurturing, safe, and inclusive environment where every student is encouraged to discuss the issues in their communities and past;
 Whereas Mr. Robinson inspires his students to overcome their challenges and achieve their dreams by adorning the barren walls of Virgie Binford Education Center with college pennants and photos of inspirational historical figures;
 Whereas Mr. Robinson is quoted as saying, My kids have overcome some tremendous odds and been through some traumatic, horrific circumstances, yet they still triumph, they still have dreams, they will want to be doctors and lawyers and everything you can [think] of … Helping kids channel all that energy and dreams into something positive where they can see an outcome and a result, that is what I love most about teaching.;
 Whereas while attending the Yale National Initiative, Mr. Robinson developed his own student-focused curriculum for his social studies classes, empowering students to advocate for societal change by exploring social justice issues, the history of the United States prison system, the effects of racial segregation, and more;
 Whereas Mr. Robinson was inspired to become a teacher by his mother and has been teaching in Richmond, Virginia, for over 19 years;
 Whereas Mr. Robinson received his bachelor’s degree in history from Virginia State University and his master’s degree in educational administration and supervision from Virginia Commonwealth University;
 Whereas prior to teaching at Virgie Binford Education Center, Mr. Robinson taught at several other schools in the greater Richmond area, including Lucille Brown Middle School, George Wythe High School, and Armstrong High School;
 Whereas Mr. Robinson is the first teacher from Richmond Public Schools to receive this prestigious award, and just the third in the history of the Commonwealth of Virginia;
 Whereas Mr. Robinson was selected for this award from among 57 award-winning teachers out of the more than 3.6 million teachers nationally;
 Whereas, as Teacher of the Year, Mr. Robinson will travel the country for the next year to advocate for economic and cultural equity, seeking to ensure that all students have the resources necessary to be successful and working to increase the number of teachers of color in public school systems;
 Whereas teachers are indispensable mentors in our society; and Whereas the continued and future success of America is intimately dependent on the vital work of the Nation’s educators: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors Rodney Robinson on receiving the 2019 National Teacher of the Year Award;
 (2)celebrates all four finalists for the National Teacher of the Year Award for their remarkable service and commitment to America’s youth; and
 (3)respectfully requests that the Clerk of the House of Representatives transmits an enrolled copy of this resolution to—
 (A)Rodney Robinson, the recipient of the 2019 National Teacher of the Year Award; and (B)Jason Kamras, the Superintendent of Richmond Public Schools.
				